
	

113 HR 926 IH: Social Security Identity Defense Act of 2013
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 926
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Mr. Petri (for
			 himself, Mr. Duncan of Tennessee,
			 Mr. Jones, and
			 Mr. Grimm) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permit the
		  Secretary of the Treasury to disclose certain return information related to
		  identity theft, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Identity Defense Act
			 of 2013.
		2.Disclosure of
			 certain return information with respect to identity theft
			(a)In
			 generalSubsection (l) of
			 section 6103 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(23)Disclosure of
				return information in certain cases of identity theft
						(A)In
				generalIf the Secretary
				determines that there is a substantial likelihood that there has been a
				fraudulent use of a social security account number on a statement described in
				section 6051—
							(i)the Secretary
				shall disclose to the holder of such social security account number—
								(I)that the Secretary
				has reason to believe that the social security account number of such
				individual has been fraudulently used in the employment context,
								(II)that the
				Secretary has made the disclosure described in clause (ii) to the Director of
				the Federal Bureau of Investigation with respect to such fraudulent use,
				and
								(III)such other
				information (other than return information) as the Secretary determines, in
				consultation with Federal Trade Commission, would be helpful and appropriate to
				provide to a victim of identity theft, and
								(ii)the Secretary
				shall disclose to the Director of the Federal Bureau of Investigation—
								(I)such social
				security account number,
								(II)that the
				Secretary has reason to believe that such social security account number has
				been fraudulently used in the employment context, and
								(III)the taxpayer
				identity information of the holder of such social security account number, the
				individual believed to have fraudulently used such social security account
				number, and the employer who made the statement described in section 6051 which
				included such social security account number.
								(B)Restriction on
				disclosure to law enforcement
							(i)Disclosure to
				other law enforcement officialsThe Director of the Federal
				Bureau of Investigation may disclose information received under subparagraph
				(A)(ii) to appropriate Federal, State, and local law enforcement
				officials.
							(ii)Restriction on
				use of disclosed informationReturn information disclosed under
				subparagraph (A)(ii) may be used by Federal, State, and local law enforcement
				officials only for purposes of carrying out criminal investigations or
				prosecutions.
							.
			(b)Prevention of
			 use of W–2 statements To carryout identity theftSection 6051 of
			 such Code is amended by adding at the end the following new subsection:
				
					(g)Prevention of
				identity theftExcept as
				otherwise provided by the Secretary, if an employer is notified by the
				Secretary with respect to any employee that the Secretary has reason to believe
				that the social security account number included on the statement described in
				subsection (a) with respect to such employee is not the social security account
				number of such employee, such employer—
						(1)shall cease to
				include such social security account number on statements provided to the
				employee under subsection (a), but
						(2)shall continue to
				include such social security account number on duplicates of such statements
				provided to the Secretary under subsection
				(d).
						.
			(c)Conforming
			 amendments related to disclosure
				(1)ConfidentialityParagraph
			 (3) of section 6103(a) of such Code is amended by striking or
			 (21) and inserting (21), or (23).
				(2)Procedures and
			 recordkeeping related to disclosuresParagraph (4) of section
			 6103(p) of such Code is amended by striking or (20) each place
			 it appears and inserting (20), or (23).
				(3)Unauthorized
			 disclosure or inspectionParagraph (2) of section 7213(a) of such
			 Code is amended by striking or (21) and inserting (21),
			 or (23).
				
